                    1
                        ADLESON, HESS & KELLY, APC
                    2
                        Randy M. Hess, Esq. (SBN 88635)
                        Jeffrey A. Baruh, Esq. (SBN 87842)
                        Nicole S. Adams-Hess, Esq. (SBN 286632)
                    3   577 Salmar Avenue, Second Floor
                    4
                        Campbell, California 95008
                        Telephone: (408). 341-0234
                    5
                        Facsimile: (408) 341-0250
                        rhess,hklaw.com
                    6   nhess ahklaw.com
                        jbaruh ahklaw.com
                    7
                        Attorn~s for Plaintiffs
                        SECURITY PEOPLE, INC. and ASIL GOKCEBAY
                    8
                        LEWIS BRISBOIS BISGAARD & SMITH
                    9 JOSEPH C. CAMPO, SB# 150035
                                                                        LLP

                   10   E-Mail: J~e.Campo@lewisbrisbois.com
                      633 West 5 Street, Suite 4000
                   ll Los Angeles,,_ California 90071
                      Telephone: L:13.250.1800
                   12
                      Facsimile: 213.250.7900

                   13
                      Attorne_ys for Defendants WELLS
                      FARGO INSURANCE SERVICES
                      USA    INC.· USI INSURANCE
                   14 SERVICES,     LLC, USI INSURANCE
                   15 SERVICES     NAT1ONAL,   INC.

                   16                                UNITED STATES DISTRICT COURT
                   17       NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
                   18
                   19 SECURITY PEOPLE, INC. AND                      CASE NO. 4: 18-cv-06735- YGR
                   20 ASIL GOKCEBAY,                                 STIPULATION AND PROPOSED
                   21          Plaintiffs,                           ORDER TO CONTINUE JANUARY
                                                                     7 2020 HEARING ON
                   22             vs.                                P'LAINTIFF'S MOTION TO STRIKE

                   23 WELLS FARGO INSURANCE
                      SERVICS USA INC. USI                           Trial Date:      March 16, 2020
                                                 1


                   24 INSURANCE     S ERVICES LLC, USI
                      INSURANCE SERVICES
                   25 NATIONAL, INC. and DOES 1
                      through 50, inclusive,
                   26                         Defendants.
                   27
                   28
LB/VIS
ERiDIS                  4811-6654-2494.I .I                      1                            4: I 8-cv-06735- YGR
BS3AAR:J                   STIPULATION AND PROPOSED ORDER TO CONTINUE JANUARY 7, 2020 HEARING ON PLAINTIFF'S
&SlllliUP                                                 MOTION TO STRJKE
A1'0Ff'..esATIAW
 1                             Plaintiffs SECURITY PEOPLE, INC. AND ASIL GOKCEBAY
2    ("Plaintiffs"), on the one hand, and Defendants WELLS FARGO
3    INSURANCE SERVICES USA, INC.; USI INSURANCE SERVICES, LLC,

4 USI INSURANCE SERVICES NATIONAL, INC. ("Defendants"), on the other
 s hand, hereby submit their stipulation to continue the January 7, 2020
 6   hearing on Plaintiff's Motion to Strike (Daubert) to January 21, 2020 (1) due
 7 to the fact that Defendants' counsel shall be engaged in trial in the case of

 s   Norman v. SGB Insurance, Los Angles Superior Court, Case No. BC697971
 9 beginning on January 6 and continuing through January 13, and (2) so that

10 the parties may participate in a second mediation session on January 17,

11   2020.
12               THEREFORE, in consideration of these facts and circumstances,
13   Plaintiff and Defendants submit that good cause exists for and have agreed,
14 through their attorneys of record, to continue this date as referenced above.
15               Accordingly, IT IS HEREBY STIPULATED AND AGREED that the
16 hearing on Plaintiff's Motion to Strike is continued from January 7, 2020 to

17 January 21 , 2020 at the same time and location.
18

19                IT IS SO STIPULATED.
20

21 DATED: December 24, 2019                     ADELSON, HESS & KELLY APC
22

23

24                                              By:         Isl JeffreyBaruh
                                                      Jeffrey Baruh
25                                                    Attorneys for Plaintiffs SECURITY
26                                                    PEOPLE, INC. AND ASIL GOKCEBAY

27

28
     48 l l -6654-2494.1 . I                           2                    4: I8-cv-06735- YGR
         STIPULATION AND PROPOSED ORDER TO CONTINUE JANUARY 7, 2020 HEARING ON PLAINTIFF'S
                                        MOTION TO STRIKE
                 1   DATED: December 24, 2019              LEWIS BRISBOIS BISGAARD &
                                                           SMITH LLP
                 2

                 3

                 4
                                                           By:         /s/ Joseph C. Campo
                 5                                               Joseph C. Campo
                 6
                                                                 Attorneys for Defendants WELLS
                                                                 FARGO INSURANCE SERVICES
                 7                                               USA, INC.; USI INSURANCE
                 8                                               SERVICES, LLC, USI INSURANCE
                                                                 SERVICES NATIONAL, INC.
                 9

                10
                     IT IS SO ORDERED:
                11

                12
                            30 2019
                     December_,
                13
                                                                    Hon. Yvonne Gonzalez Rogers
                14

                15
                16

                17

                18

                19

                20
                21

                22

                23

                24

                25

                26
                27

                28
l..EVVIS             4811 -6654-2494.I . I                     3                            4:18-cv-06735- YGR
ERB>IS
B$AIRJ                   STIPULATION AND PROPOSED ORDER TO CONTINUE JANUARY 7, 2020 HEARING ON PLAINTIFF'S
&9/llliUP                                               MOTION TO STRIKE
AIDFN?.SATLAW
